Title: Patrick Henry in Council to Virginia Delegates in Congress, 14 November 1778
From: Henry, Patric
To: Virginia Delegates in Congress



Gentlemen,
Wmsburg Novr. 14th. 1778.

The Executive power of this State having been impressed with a strong apprehension of incursions on their Frontier Settlements from the Savages situated about the Illinois & supposing the Danger would be greatly obviated by an enterprize against the English Forts & possessions in that Country which were well known to inspire the Savages with their bloody purposes against us, sent a Detachment of Militia consisting of one hundred & seventy or eighty men commanded by Col. George Rogers Clarke on that Service sometime last Spring. By Despatches which I have just received from Col. Clarke it appears that his Success has equalled the most sanguine expectations. He has not only reduced Fort Chartres & its dependencies but has struck such a Terror into the Indian Tribes between that Settlement & the Lakes that no less than five of them viz. the Puans, Sacks, Renards, Powtowantanies & Miamies who had received the Hatchet from the English Emissaries have submitted to our Arms[, surrendered?] all their English presents & bound themselves by Treaties and promises to be peaceable in future.
The Great Blackbird a Choppowaw chief has also sent a Belt of peace to Col. Clarke influenced he supposes by the Dread of Detroits being reduced by the American Arms. This latter place according to Col. Clarkes representation is at present defended by so inconsiderable a Garrison & so scantily furnished with provisions for which they must be still more distressed by the loss of Supplies from the Illinois, that it might be reduced by any number of Men above five hundred. The Governor of that place Mr. Hamilton was exerting himself to engage the Savages to assist him in retaking the Places that had fallen into our Hands, but the favourable impressions made on the Indians in general in that Quarter the influence of the French on them & the reinforcement of their Militia Col Clarke expected flattered him that there was little danger to be apprehended. Included in the Despatches is a Letter from Captn. Helm who commands a party posted by Col Clarke at St. Vincents. according to this information The Wabash & upper Indians consisting of the Piankeshaws Tawaws Peorias Delawares Pikakishaws Masketans & some of the Shawanese Chiefs had also given up all their tokens of attachment to our Enemies & pledged their fidelity to the united States. Captn. Helm adds that he was on the point of setting out with the assistance of part of the Inhabitants of St Vincent & some of the principal Wabash Chiefs with a View to retake a quantity of Merchandize seized by the English from Detroit, belonging to the people at St Vincents & on its way to them. The Captain speaks with Confidence of Success in this enterprize & extends his hopes even to the destruction of Detroit if joined on his way by the expected number of Indians & Volunteers. My reason for troubling Congress with these particulars is, that they may avail themselves of the Light they throw on the State of things in the Western Country. If the party under Col. Clarke can cooperate in any respect with the Measures Congress are pursuing or have in view I shall with pleasure give him the necessary orders. In order to improve & secure the advantages gained by Col. Clarke I propose to support him with a reinforcement of Militia. But this will depend on the pleasure of the Assembly to whose consideration the measure is submitted.
The french Inhabitants have manifested great Zeal & Attachment to our Cause, & insist on Garrisons remaining with them under Colo. Clarke. This I am induced to agree to, because the Safety of our own Frontiers, as well as that of these people demands a Compliance with the Request. Were it possible to secure the St. Lawrence & prevent the English Attempts, up that River by seizing some post on it, peace with the Indians would seem to me to be secured.
With great Regard I have the Honor to be Gentn. your most obedient Servant
P. Henry

P. S. Great Inconveniences are felt here for want of Letters of Marque.
honble Virga. Delegates

